Smith, J. Appellant was convicted of assault with intent to kill upon his trial under an indictment which, omitting the formal parts, reads as follows: £ £ The said Earle Rogers in the county of Benton and State of Arkansas on the 11th day of November, 1921, feloniously, wilfully and with malice aforethought did commit an assault on one Alfred Elkins with a deadly weapon, to-wit, a pistol, with the felonious intent then and there to kill and murder him the said Alfred Elkins, no considerable provocation for said assault then and there appearing and the circumstances thereof showing an abandoned and malignant disposition on the part of him the said Earle Rogers, against the peace and dignity of the State of Arkansas.” Appellant and Elkins had married two sisters, and both lived on a farm owned by appellant’s father, of which appellant had possession under a contract to give his father a third of the crops grown on the place. Elkins was a sub-tenant of appellant, and had possession of a part of the farm under a written contract, which was offered in evidence, but does not appear to have been copied into the bill of exceptions. There was a meadow of about fifteen acres on the farm which Elkins claimed the right to use in common with appellant. This right appellant denied, and he testified that Elkins’ right of pasturage was limited under the 'contract to a part of the meadow, about three acres in extent, which had been separately fenced and set apart to Elkins. Appellant took the contract to a justice of the peace of the township, and was advised by him that the contract gave Elkins no right to use the part of the meadow not assigned to Elkins. Elkins persisted in using the entire meadow, and a bitter feeling sprung up between him and appellant on that account. Appellant turned Elkins’ cattle out of the meadow on three occasions, and each time Elkins put them back in the meadow. Appellant’s father was called as a witness, and was asked to tell, in his own way, what the trouble was between his son and Elkins, but the prosecuting attorney objected and assigned the following objection: “I can see the purpose of that — trying to get in that knife deal again, and I object.” The court ruled that the witness might testify as to any previous trouble between appellant and Elkins. The witness then proceeded to state that on Monday, before the shooting occurred on the following Thursday, he saw Elkins, and told him he had no right to' put his cattle in the meadow, and not to do so, and that Elkins called him a liar and went for his knife. The prosecuting attorney objected that “this witness has insisted on making that statement about the knife. I asked the court to tell the jury it is not competent evidence and not to consider it, after the court has sustained an objection three or four different times.” The court ruled: “Just strike that out, Mr. Stenographer, and also the jury will eliminate that from their consideration of the case.” Thereupon counsel for appellant said: “The defendant insists that the testimony is competent, and will fee followed up by showing that the acts and conduct of the prosecuting witness at that time were communicated to the defendant, and goes to show the state of mind of the parties at the time of the difficulty and who was the aggressor, and the defendant excepts to the ruling of the court in refusing to permit said testimony.” An objection to this question was sustained and exceptions saved, whereupon counsel for appellant asked the following question: “Now, Mr. Rogers, I want to ask you this question, and don’t answer it until Mr. Nance objects. I will ask you if on that occasion when you stated that Elkins went after his knife and called you a liar, if you immediately communicated that fact to your son?” The prosecuting attorney objected to this question upon two grounds, first, that the question was immaterial, and, second, an objection had been sustained to it. In ruling upon this objection the court said: “I will just sustain another objection.” The testimony as to what happened at the time of the shooting can not be reconciled. According to the testimony on behalf of the State, the appellant was told by his mother that Elkins’ cattle were again in the meadow, whereupon appellant armed himself with a pistol and went at once to the meadow, where he met Elkins and assaulted him without provocation, first striking him with his fist, then the pistol, and thereafter firing twice at him, one of the shots taking effect in Elkins’ leg. According to appellant, he went to the meadow for the purpose only of again turning the cattle out. It had been communicated to him that Elkins had said he would “beat the ears down” of the appellant or any one he found turning his cattle out of the meadow, and that he armed himself for protection in the event only that he was assaulted, and that he was assaulted by Elkins, who knocked his hat off with the pistol and struck him in the face with his fist, whereupon he shot Elkins through the leg. In this view of the testimony, it is insisted that it was error for the court to refuse to allow appellant’s father to testify that Elkins assaulted him with a knife when he went, as the representative of his son, to remonstrate with Elkins about turning his cattle in the meadow. In response to this contention, it is first said that appellant did not complete his record by showing what the elder Rogers would have testified had he been permitted to do so. But this is not true in view of the recitals of the record set out above. The witness stated that he was called a liar, and that Elkins “went for his knife,” and the special objection of the prosecuting attorney to the question being asked the witness was that the defense was trying to prove that the witness had been assaulted by Elkins with a knife. Another objection made by the prosecuting attorney to the question in regard to the difficulty 'between the elder Rogers and Elkins was that bad reputation was 'being proved by a specific act. We think the testimony by the elder Rogers was competent,.and that error was committed in excluding it. It was not an attempt to prove reputation. On the contrary, it tended to show the state of mind beween Elkins and appellant and had probative value in determining who was the aggressor. Appellant had undertaken to prove that Elkins had said he would “beat down the ears” of any one who undertook to turn his cattle out of the meadow, and had assaulted appellant’s father for denying that he (Elkins) had the right to use the pasture. Appellant testified that when he turned the cattle out of the meadow he did not know Elkins was near, and that Elkins came running to where he was and assaulted bim, and that Elkins had an object in his hand which he thought was a knife. As we have said, there was the sharpest conflict in the testimony just here, and the excluded testimony of the elder Bogers would have tended to show the purpose on the part of Elkins to assert and maintain, with force, his right to use the meadow against any one who questioned that right. If Elkins made such threats, or had such purpose, proof thereof would have had probative value in determining who the aggressor was when the fight occurred, and also in determining whether appellant had reason to believe he was in imminent danger of receiving great bodily harm when Elkins came running up to him, as the jury might have found that Elkins’ threat of violence against the elder Bogers was in effect a threat against any one who sought to deprive him of the right to use the meadow. Blackburn v State, 135 Ark. 388; Cranford v. State, 130 Ark. 101; Burton v. State, 82 Ark. 595. It is insisted that the court erred in failing to instruct the jury that the offense of assault with intent to kill is not committed unless there is shown a specific intent to take life. Such is the law; but, if the instructions are open to this objection, then it may be said that appellant cannot be heard to complain, for the reason that he did not ask an instruction to that effect. The same answer may be made to the objection that the court did not define the lesser grades of assault embraced in the indictment. Numerous other assignments of error are argued; but we do not think they require discussion by us except that the objection to the sufficiency of the indictment is not well taken. The objection is that the testimony shows the pistol was used as a bludgeon, and was also used as a pistol by shooting it, and the indictment should therefore have alleged the manner in which the pistol was used in the attempt to kill. The answer to this insistence is that the indictment does not charge the crime of murder, but only an attempt to commit that crime, and in the case of Lacefield v: State, 34 Ark. 275, the court said: “The rule is well settled that in an indictment for an assault with intent to commit an offense, the same particularity is not necessary as is required in an indictment for the actual commission of the offense; and an indictment for an assault with intent to murder need not state the means made use of by the assailant to effect his murderous intent. They are matters of evidence to the jury.” (Citing cases). State v. DeLong, 89 Ark. 391. For the error in refusing to permit appellant’s father to testify as to Elkins’ conduct and threats when he spoke to Elkins about the use of the meadow, the judgment will be reversed and the cause remanded for a new trial.